Per Curiam.

The verdict in this case must be set aside and a new trial awarded, on the ground that the plaintiff was permitted to inquire of witnesses whether he had not sustained a general loss of reputation, and suffered a material injury in his credit, in consequence of the reports circulated by the defendant. This inquiry was illegal. When words are not actionable, unless special damages are alleged, the proof of damages must be confined to-those laid in the declaration. And if the words are actionable the law implies damages, the extent of which, in either case, is to be judged of by the jury from the facts proved, the circumstances and aggravation attending the uttering the slanderous words. To call upon witnesses to say whether a party has not sustained or suffered a material injury by reason of the slander, is asking their opinion only, and putting them in the place of the jury, to draw conclusions from the facts proved in the cause. This cannot be admitted.
New trial granted,